Case 1:18-cv-01743-SAG Document 82-12 Filed 02/03/20 Page 1 of 5




          EXHIBIT 11
Case 1:18-cv-01743-SAG Document 82-12 Filed 02/03/20 Page 2 of 5
        Case 1:18-cv-01743-SAG Document 82-12 Filed 02/03/20 Page 3 of 5

supplemental filings.

I would appreciate the indulgence of you and your fellow counsel in this
regard. Thank             you.
James
James H. Fields
FIELDS PETERSON, LLC
Attorneys & Counselors At law
Harborplace Tower
111 South Calvert Street, Suite 1400
Baltimore, Maryland 21202
office: 410-783-6347
cell: 443-742-6938
fax: 410-783-6410
email: jfields@fieldspeterson.com
website: www.FieldsPetersonLLC.com


The information contained in this e-mail is confidential and/or proprietary to Fields Peterson, LLC and/or its agents and may
only be used solely in performance of work or services for Fields Peterson, LLC. The information transmitted herewith is
intended only for use by the individual or entity to which it is addressed. If the reader of this message is not the intended
recipient, you are hereby notified that any review, retransmission, dissemination, distribution, copying or other use of, or
taking of any action in reliance upon this information is strictly proh bited. If you have received this communication in error,
please contact the sender and delete the material from your computer.




On Tue, Jan 7, 2020 at 4:35 PM Chelsea J. Crawford <CCrawford@browngold.com> wrote:

   Hi James,

   We agree to the two-week extension, and we look forward to receiving the discovery responses
   from your clients on or before Wednesday, January 22nd.

   Thank you,

   Chelsea J. Crawford
   Attorney


   BROWN GOLDSTEIN LEVY
   120 E. Baltimore Street, Suite 1700
   Baltimore, MD 21202
   Tel.: 410.962.1030 x1344
   Fax: 410.385.0869
   Email: ccrawford@browngold.com
   About Brown, Goldstein & Levy, LLP
   Brown, Goldstein & Levy, based in Baltimore, Maryland, handles both civil and criminal litigation and has active practices
   in many other areas of the law, including family law, disability rights, and health care. For more information, visit
Case 1:18-cv-01743-SAG Document 82-12 Filed 02/03/20 Page 4 of 5
  Case 1:18-cv-01743-SAG Document 82-12 Filed 02/03/20 Page 5 of 5


James,

I received your voicemail message this morning. As requested, I have attached Word
document versions of Umar Burley’s discovery requests to your clients (Richard Willard,
William Knoerlein, Michael Fries, Keith Gladstone, and Ryan Guinn).

Please let me know if you have any questions.

Thank you,

Chelsea J. Crawford
Attorney


BROWN GOLDSTEIN LEVY
120 E. Baltimore Street, Suite 1700
Baltimore, MD 21202
Tel.: 410.962.1030 x1344
Fax:    410.385.0869
Email: ccrawford@browngold.com
About Brown, Goldstein & Levy, LLP
Brown, Goldstein & Levy, based in Baltimore, Maryland, handles both civil and criminal litigation and has active
practices in many other areas of the law, including family law, disability rights, and health care. For more information,
visit www.browngold.com.
Please note that this Firm uses an e-mail filter which may affect receipt of certain e-mails. If you believe that we have
not received your message, please call to confirm receipt of any present and future e-mails.
CONFIDENTIALITY: This email and any attachments are confidential, except where the email states it can be
disclosed; it may also be privileged. If received in error, please do not disclose the contents to anyone, but notify the
sender by return email and delete this email (and any attachments) from your system. Thank you.
